                                   1                                  eUNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        USA,
                                   4                                                        Case No. 18-cr-00544-JD-1
                                                        Plaintiff,
                                   5
                                                v.                                          ORDER FOR VOLUNTARY
                                   6                                                        SURRENDER
                                        PAUL COLVARD,
                                   7
                                                        Defendant.
                                   8

                                   9           Defendant has requested permission to report voluntarily, at defendant's own expense, to

                                  10   the federal institution designated by the Bureau of Prisons for service of defendant's sentence:

                                  11           IT IS HEREBY ORDERED THAT:

                                  12           (1)      A stay of execution of defendant's sentence is GRANTED on the conditions set
Northern District of California
 United States District Court




                                  13   forth below, and during the period of the stay, Defendant shall remain at large on Defendant's

                                  14   present cognizance.

                                  15           (2)      Defendant shall immediately report to the United States Marshal's Office close to

                                  16   his residence in Jersey City, New Jersey.

                                  17           (3)      As notified by the United States Marshal, the Defendant shall report to the federal

                                  18   institution designated by the Bureau of Prisons on or before 2:00 p.m. on 8/7/19. If there has

                                  19   been no designation made prior to the surrender date, then the Defendant is to report to the above

                                  20   office of the United States Marshal by 2:00 p.m. on the surrender date.

                                  21           (4)      Any failure by Defendant to obey all requirements of this order shall be punishable

                                  22   as a contempt.

                                  23                    FAILURE TO APPEAR as required in this Order constitutes a separate offense, a

                                  24   violation of Section 3146 of Title 18, United States Code, and is punishable by additional

                                  25   imprisonment of up to five years.

                                  26   Dated: July 24, 2019

                                  27                                                     ______________________________________
                                                                                         JAMES DONATO
                                  28                                                     United States District Judge
